DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
07/05/2022.

Status of Rejections
• All previous rejections are maintained in view of the Applicant’s amendments.

Claim(s) 1-7 is/are pending for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardee (US 2004/0031692 A1) in view of Faria et al (“A Novel Synthetic Route to Nb2O5 Thin Films for Electrochromic Devices”, Journal of The Electrochemical Society, 141, 1994, pages L29-L30). 

Claim 1: Hardee discloses an electrode suitable for the electroplating or electrodeposition of a metal from an electrolyte solution in an electrolytic cell (see e.g. abstract of Hardee) comprising 
a conductive substrate (see e.g. [0014] of Hardee), 
at least one topcoating layer of a first composition (see e.g. [0038] of Hardee) and 
at least one electrochemically active coating layer of a second composition different from the first one (see e.g. [0032] of Hardee), 
the electrochemically active coating layer positioned between the conductive substrate and the topcoating layer (see e.g. [0038] of Hardee), 
the first composition containing 90-100% valve metals or oxides thereof (it can optionally be doped with 0.1-10% dopant, see e.g. [0038]-[0039] of Hardee), 

Hardee does not explicitly teach that the valve metal of the first composition is niobium. However, niobium is a recognized valve metal. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Hardee by specifically using niobium as the valve metal in the first composition because KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’ and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

The limitation claiming ‘said topcoating layer is obtained by (i) applying a precursor solution comprising an aqueous solution of niobium oxalate in acetic acid over the conductive substrate coated with the at least one electrochemically active coating layer; (ii) drying the precursor solution at a temperature of 50-100°C for 5-20 minutes; and (iii) thermally decomposing the dried precursor solution at a temperature of 350-600°C for 5-20 minutes’ is a product-by-process limitation. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)’. Hardee teaches all the positively recited structure of the electrode in claim 1 and renders this claim obvious.

Furthermore, Hardee teaches applying a precursor solution over the conductive substrate coated with the at least one electrochemically active coating layer; drying the precursor solution at a temperature of 100-110°C for 3 minute (see e.g. [0056] of Hardee), and thermally decomposing the dried precursor solution at a temperature of 300-600°C for 3-10 minutes (see e.g. [0043] of Hardee), which overlap with the claimed process conditions. MPEP § 2144.05 states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hardee discloses that the topcoating layer can applied using “any of those means which are useful for applying a liquid coating composition to a metal substrate” including dip coating processes (see e.g. [0042] and [0035] of Hardee). Faria teaches that a niobium oxalate complex in an acid can applied to a conductive substrate using dip coating, drying, and thermal treatment (see e.g. page L29, col 1, paragraph starting with “The niobium pentoxide” of Faria) to yield a niobium oxide coating (see e.g. abstract). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hardee so that the topcoat is applied using a niobium oxalate compound as taught in Faria because Faria teaches niobium oxalate a suitable valve metal precursor for forming niobium oxide in a process including dip coating, drying, and thermal treatment.

Claim 2: Hardee in view of Faria discloses that the first composition contains substantially 100% niobium or oxides (doping is optional, see e.g. [0038]-[0039] of Hardee and abstract of Faria).

Claim 3: Hardee in view of Faria discloses that the first composition contains at least one doping agent selected from the group consisting of antimony & indium (see e.g. [0033] of Hardee) and molybdenum, tungsten, bismuth, tantalum & oxides thereof in an amount of 0.01-10% by weight (see e.g. [0039] of Hardee).

Claim 4: Hardee in view of Faria does not explicitly teach that the total amount of niobium in the topcoating layer is between 2-18 g/m2. However, Hardee teaches that method applying the topcoating is the same as that for electrochemically layer (see e.g. [0042] of Hardee). Hardee teaches that the electrochemically layer is applied to a loading not greater than 50 g/m2 (see e.g. [0036] of Hardee) and the topcoating is applied until a desired loading is reached (see e.g. [0044] of Hardee). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Hardee in view of Faria so that the total amount of niobium is adjusted during the coating process between 0 and 50 g/m2 to get the desired loading. 

Claim 5: Hardee in view of Faria discloses that the second composition consists of 750% iridium and 25% tantalum, expressed in weight percentage (see e.g. [0050] of Hardee).

Claim 6: Hardee in view of Faria discloses at least one underlayer (see e.g. [0024] of Hardee) containing a third composition different from the second composition (see e.g. [0024] of Hardee), said underlayer being positioned between the conductive substrate and the electrochemically active coating layer (see e.g. [0024] of Hardee).

MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation’. 

Claim 7: Hardee in view of Faria discloses that the conductive substrate is made of a valve metal selected from the group consisting of titanium, tantalum, zirconium, niobium, tungsten, aluminum, their alloys and intermetallic mixtures (see e.g. [0014] of Hardee). 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 

On pages 3-4, the Applicant argues that Hardee in view of Faria does not render the product-by-process limitations obvious because Faria teaches a sol-gel type reaction, which yields “a rather porous film”. This is not considered persuasive. The rejection showed that Hardee taught all of the method steps except for the use niobium oxalate. Faria teaches that a niobium oxalate complex is a suitable precursor material for the niobium. The combination did not substitute the method steps. Even if they did, as the applicant argues, the arguments are not persuasive because the Applicant is arguing about unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is nothing in the claim about the porosity of the layer and the claimed method steps have been shown to be obvious over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795